EXHIBIT 10.104



EXECUTIVE EMPLOYMENT AGREEMENT

THIS EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) is made effective as of
November 1, 2008 (the “Effective Date”), by and between Gerald F. Willman,
Jr.(“Executive”) and Global Med Technologies, Inc. (the “Company”).



RECITALS



The Company wishes to retain the services of Executive pursuant to this
Agreement, the terms and provisions of which are set forth below.

NOW, THEREFORE, IT IS HEREBY MUTUALLY AGREED AS FOLLOWS:

1.     

POSITION AND DUTIES

    (a)     

During the Term (as defined in Section 3), Executive will be employed by the
Company as a Senior Vice-President of Sales and Marketing European Union/Middle
East/Asia and shall be responsible for sales and marketing relating to the
European Union, the Middle East and Asia, shall report to the President and
Chief Operating Officer, and shall perform such other duties as from time to
time determined by the Company.

    (b)     

Executive shall serve the Company faithfully, loyally, honestly, and to the best
of Executive’s ability. Executive will devote substantially all of Executive’s
business time to the performance of Executive’s duties for, and in the business
and affairs of, the Company.

  2.     

BASE SALARY/SALES COMMISSION PLAN

Commencing on the Effective Date and, unless terminated earlier pursuant to the
terms of this Agreement, during the remaining Term of this Agreement,
Executive’s annual base salary will be One Hundred Seventy-Three Thousand Two
Hundred Fifty Dollars ($173,250), payable in accordance with the Company’s
customary payroll practices as are in effect from time to time (“Base Salary”).

In addition to Executive’s Base Salary, Executive will be eligible to
participate in the Company’s sales commission plan.

3.      TERM

The “Initial Term” of this Agreement shall begin on the Effective Date and shall
expire on the first (1st) anniversary of the date hereof, unless sooner
terminated in accordance with the provisions of this Agreement. The Initial Term
and each renewal term thereafter shall be automatically renewed for successive
one (1) year periods, unless the Company shall have provided written notice to
Executive at least thirty (30) days prior to the expiration of the then current
term of its intent not to renew this Agreement (each extension period following
the Initial Term shall be referred to as a “Renewal Term”). The Initial Term and
all Renewal Term(s), if any, shall be referred to collectively as the “Term”.

--------------------------------------------------------------------------------

4.     

TERMINATION OF EMPLOYMENT

    (a)     

Termination Without Good Reason or Termination for Cause.

      (i)     

If, prior to the expiration of the Term, Executive’s employment is terminated by
the Company for “Cause” (as defined below), or if Executive resigns from his
employment hereunder without “Good Reason” (as defined below), Executive shall
be entitled to payment of (A) his Base Salary accrued up to and including the
date of termination or resignation, and (B) any unreimbursed expenses. Except to
the extent required by the terms of the benefits provided in Section 5 or
applicable law, Executive shall have no right under this Agreement or otherwise
to receive any other compensation or to participate in any other plan, program
or arrangement after such termination or resignation of employment with respect
to the year of such termination or resignation or thereafter.

      (ii)     

Termination for “Good Reason” shall mean a termination by Executive of his
employment if, without Executive’s consent, any of the following events occur:
(a) a decision by the Company to terminate its business and liquidate its
assets; (b) the Company makes a general assignment for the benefit of creditors,
files a voluntary bankruptcy petition, files a petition or answer seeking a
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief under any law, there shall have been filed any petition or
application for the involuntary bankruptcy of the Company, or other similar
proceeding, in which an order for relief is entered or which remains undismissed
for a period of sixty (60) days or more, or the Company seeks, consents to, or
acquiesces in the appointment of a trustee, receiver, or liquidator of the
Company or any material party of its assets; without Executive’s consent, the
Company: (c) the Company diminishes Executive’s title, (d) the Company
materially diminishes Executive’s duties, (e) the Company assigns duties and
responsibilities to Executive that are materially inconsistent with those
assigned as of the Effective Date, (f) the Company reduces Executive’s Base
Salary (not including bonus or incentive compensation) other than any such
reduction which is part of, and generally consistent with, a general reduction
of officers’ salaries, (g) the Company materially reduces the kind or level of
employee benefits (other than salary and incentive compensation bonus) to which
the Executive is entitled immediately prior to such reduction with the result
that the Executive’s overall benefits package (other than salary and incentive
compensation/bonus) is substantially reduced (other than any such reduction
applicable to officers of the Company generally);or (h) the Company materially
breaches this Agreement.

 

- 2 -

--------------------------------------------------------------------------------

               (iii)     

Termination for “Cause” shall mean a termination of Executive’s employment with
the Company because of (A) a plea of guilty or nolo contendere, or conviction
for, the commission of a felony offense by Executive, (B) the involvement by
Executive as a party to any litigation or regulatory proceeding or in any other
circumstance known to the general public that, in the good faith determination
of the Board of Directors of the Company, is reasonably certain to subject
Executive, the Company or its affiliates to disrepute, ridicule, contempt or
scandal or that is reasonably certain to reflect unfavorably upon the reputation
of Executive, the Company or its affiliates or the Company’s products or
technologies, except that this subsection (iii)(B) does not apply to claims that
Executive may bring against the Company that are protected by law; (C) the
willful failure to perform in any material respect Executive’s duties; (D) an
intentional act of fraud, embezzlement, theft or a dishonest act against the
Company or its affiliates; (E) a material breach by Executive of the terms and
provisions of the Agreement; or (F) a violation by Executive of a fiduciary duty
or duty of loyalty to the Company.

                 (iv)     

Termination by Executive of his employment for Good Reason shall be communicated
by delivery to the Company of a written notice from the Executive stating that
Executive is terminating the employment for Good Reason, specifying the
particulars thereof and the effective date of such termination. In the event of
a termination for Good Reason under Section 4(a)(ii)(c),(d),(e),(f),(g) or (h),
the Company shall have thirty (30) days from the date of receipt of such notice
to effect a cure of the actions constituting Good Reason. Upon a cure or
correction thereof within such thirty (30) day cure period by the Company to the
reasonable satisfaction of Executive, the action shall no longer constitute Good
Reason for purposes of this Agreement.

                 (v)     

Termination of Executive’s employment for Cause shall be communicated by
delivery to Executive of a written notice from the Company stating that
Executive will be terminated for Cause, specifying the particulars thereof and
the effective date of such termination. In the event of a termination for Cause
under Section 4(a)(iii)(E) or (F), Executive shall have thirty (30) days from
the date of receipt of such notice to effect a cure of the actions constituting
Cause. Upon a cure or correction thereof within such thirty (30) day cure period
by Executive to the reasonable satisfaction of the Company, the action shall no
longer constitute Cause for purposes of this Agreement. Executive shall not be
entitled to a cure period for a repeated breach of the same Section of this
Agreement.

                 (vi)     

The date of a resignation by Executive without Good Reason shall be the date
specified in a written notice of resignation from Executive to the Company,
provided that, Executive shall provide at least ninety (90) days’ advance
written notice of his resignation.

 

- 3 -

--------------------------------------------------------------------------------

       (b)     

Payments Upon a Termination Without Cause, Termination with Good Reason or
Non-Renewal of Agreement. If the Company terminates Executive’s employment for
any reason other than Disability, Death or Cause (such termination hereinafter
referred to as “Termination Without Cause”) or the Company fails to renew this
Agreement after the expiration of the Initial Term or any Renewal Term
thereafter, or Executive terminates his employment for “Good Reason”, Executive
shall be entitled to (A) continuation of benefits for the remainder of the
Initial Term or the then current Renewal Term, if any, (B) payment of any
unreimbursed expenses, and (C) subject to Executive’s execution and delivery of
a release in the form then deemed appropriate by the Company, severance
consisting of continuation of his Base Salary, at the rate in effect on the date
of such termination or date of non-renewal, for nine (9) months following the
date of such termination or non-renewal. The date of termination of employment
for Termination Without Cause shall be the date specified in the written notice
of termination provided by the Company to Executive. The date of termination for
Good Reason shall be the date of expiration of the cure period set forth in
Section 4(a)(iv) hereof. Except as specifically set forth above, Executive
covenants and agrees that he shall not be entitled to any other form of
severance benefits from the Company, including, without limitation, benefits
otherwise payable under the Company’s regular severance policies, if any, in the
event his employment ends for any reason and, except with respect to obligations
of the Company expressly provided for herein, Executive unconditionally releases
the Company and its subsidiaries and affiliates, and their respective directors,
officers, employees and stockholders, or any of them, from any and all claims,
liabilities, or obligations under any severance arrangements of the Company or
any of its subsidiaries or affiliates.

         (c)     

Termination due to Disability. In the event of Executive’s Disability, the
Company shall be entitled to terminate his employment. In the case that the
Company terminates Executive’s employment due to Disability, Executive shall be
entitled to his Base Salary up to and including the date of termination as well
as any unpaid expense reimbursements. As used in this Section 4(c), the term
“Disability” shall mean the Company’s determination that due to physical or
mental illness or incapacity, whether total or partial, Executive is
substantially unable to perform his duties hereunder for a period of thirty (30)
consecutive days or shorter periods aggregating sixty (60) days during any
period of one hundred eighty (180) consecutive days.

         (d)     

Death. This Agreement shall terminate automatically on Executive’s death. Any
Base Salary earned by Executive for services rendered prior to Executive’s death
and any unpaid expense reimbursements shall be paid to Executive’s surviving
spouse, or if Executive does not leave a surviving spouse, to Executive’s
estate. No other benefits shall be payable to Executive’s estate or heirs
pursuant to this Agreement, but amounts may be payable pursuant to any life
insurance or other benefit plans maintained in whole or in part by the Company
for the benefit of Executive, his estate or heirs.

 

 

 

- 4 -

--------------------------------------------------------------------------------

  (e)     

Timing of Payments. Notwithstanding any other provision with respect to the
timing of payments under this Section 4, if, at the time of Executive’s
termination, Executive is deemed to be a “specified employee” (within the
meaning of Section 409A of the Internal Revenue Code (the “Code”), and any
successor statute, regulation and guidance thereto) of the Company, then only to
the extent necessary to comply with the requirements of Section 409A of the
Code, any payments to which Executive may become entitled under this Section 4
which are subject to Section 409A of the Code (and not otherwise exempt from its
application) will be withheld until the first (1st ) business day of the seventh
(7th ) month following the termination of Executive’s employment with the
Company, at which time Executive shall be paid an aggregate amount equal to six
(6) months of payments otherwise due to Executive under the terms of this
Section 4. After the first business day of the seventh (7th ) month following
the termination of Executive’s employment and continuing each month thereafter,
Executive shall be paid the regular payments otherwise due to Executive in
accordance with the terms of the applicable provision of Section 4.

  5.     

BENEFITS

    (a)     

Executive will be entitled to participate in all employee benefit plans which
may be instituted by the Company in its sole discretion, subject to
restrictions. The foregoing shall not be construed to limit the ability of the
Company to amend, modify or terminate any such benefit plans, policies or
programs at any time and from time to time.

    (b)     

Executive’s vacation is to accrue on a pro-rata basis and to be taken in
accordance with Company’s standard vacation policies. Unused vacation shall
accrue in accordance with then-current Company policies. The Company’s paid
holidays are in addition to the above-referenced vacation time.

    (c)     

In addition to the compensation and benefits provided above, the Company shall,
upon receipt of appropriate documentation, reimburse Executive for his
reasonable and pre-approved travel, lodging, entertainment, promotion, and other
ordinary and necessary business expenses consistent with the Company’s policies.
No expense or reimbursement under this Section 5 shall be “grossed up” or
increased to take into account any tax liability incurred by Executive as a
result of such payment or reimbursement.

  6.     

CONFIDENTIALITY AND NON-DISCLOSURE

    (a)     

Inventions. The Company shall own all right, title and interest (including
patient rights, copyrights, trade secret rights, mask work rights, trademark
rights, and all other intellectual and industrial property rights of any sort
throughout the world) relating to any and all proprietary software and
inventions (whether or not patentable), works of authorship, mask works,
designations, designs, know-how, ideas and information made or conceived or
reduced to practice, in whole or in part, by Company or Executive prior to and
during the Term of this Agreement in connection with or relating to the
Company’s business (collectively, “Inventions”) and Executive will promptly
disclose and provide all Inventions to the Company. All Inventions are work made
for hire to the extent allowed by law and, in addition, Executive hereby makes
all assignments necessary to accomplish the foregoing ownership. Executive shall
further assist the Company, and execute any documents requested by the Company,
at the Company’s expense, to further evidence, record and perfect such
assignments, and to perfect, obtain, maintain, enforce, and defend any rights
assigned.

 

- 5 -

--------------------------------------------------------------------------------

    (b)     

Proprietary Information. Executive agrees that all Inventions, and all other
business, technical and financial information (including, without limitation,
the identity of and information relating to customers or employees), the Company
or Executive develops, learns or obtains prior to and during the term hereof
that relate to the Company or the business or anticipated business of Company or
that are received by or for the Company in confidence, which is not information
in the public domain, constitute “Proprietary Information.” Executive will hold
in confidence and not disclose or, except in performing hereunder, use any
Proprietary Information. Upon termination and as otherwise requested by the
Company, Executive will promptly return to the Company all items and copies
containing or embodying Proprietary Information, including, but not limited to,
any copies of documents, computer print-outs, computer tapes, floppy disks, CD
ROMS, etc., in any form, format or manner whatsoever. Executive also recognizes
and agrees that Executive has no expectation of privacy with respect to the
Company’s telecommunications, networking or information processing systems
(including, without limitation, stored computer files, e-mail messages and voice
messages) and that Executive’s activity, and any files or messages, on or using
any of those systems may be monitored at any time without notice.

  7.     

COVENANT-NOT-TO-COMPETE

    (a)     

Interests to be Protected.

    (b)     

The parties acknowledge that during the Term, Executive will perform essential
services for the Company, its employees and shareholders, and for customers of
the Company. Therefore, Executive will be given an opportunity to meet, work
with and develop close working relationships with the Company’s clients and
customers on a first-hand basis and will gain valuable insight as to the
clients’ operations, personnel and need for services. In addition, Executive
will have access to, and be required to work with, a considerable amount of the
Company’s Proprietary Information. All business practices, techniques or
processes that (i) derive independent economic value, actual or potential from
not being generally known to, and not being readily ascertainable by proper
means by, other persons who can obtain economic value from its disclosure or
use; and (ii) is the subject of efforts that are reasonable under the
circumstances to maintain its secrecy, are confidential (the “Confidential
Information”) and/or Proprietary. This includes, but is not limited to
information concerning the Company’s intellectual property (including
proprietary software), methods of operation, financial information, strategic
planning, operational budgets and strategies, payroll data, management systems
programs, computer systems, marketing plans and strategies, merger and
acquisition strategies customer lists, customer contracts, files, letters,
memoranda, reports, records, data, employee lists, salary information, training
manuals, and other materials and business information of a similar nature,
including information about the Company itself, which Executive acknowledges and
agrees has been compiled by the Company’s expenditure of a great amount of time,
money and effort, and that contains detailed information that could not be
created independently from public sources. Further, all data, spreadsheets,
reports, records, know-how, verbal communication, proprietary and technical
information and/or other confidential materials of a similar kind transmitted by
the Company to Executive are also Confidential and/or Proprietary Information.

 

- 6 -

--------------------------------------------------------------------------------

  



       (c)     

All Confidential and Proprietary Information is considered highly sensitive and
strictly confidential. Executive agrees that at all times during the Term and
after the termination of employment with the Company for as long as such
information remains non-public information, Executive shall (i) hold in
confidence and refrain from disclosing to any other party all Confidential and
Proprietary Information, whether written or oral, tangible or intangible,
concerning the Company and its business and operations unless such disclosure is
accompanied by a non- disclosure agreement executed by the Company with the
party to whom such Confidential Information is provided, (ii) use the
Confidential Information solely in connection with his employment with the
Company and for no other purpose, (iii) take all precautions necessary to ensure
that the Confidential and Proprietary Information shall not be, or be permitted
to be, shown, copied or disclosed to third parties, without the prior written
consent of the Company, (iv) observe all security policies implemented by the
Company from time to time with respect to the Confidential and Proprietary
Information, and (v) not use or disclose, directly or indirectly, as an
individual or as a partner, joint venturer, employee, agent, salesman,
contractor, officer, director or otherwise, for the benefit of himself or
herself or any other person, partnership, firm, corporation, association or
other legal entity, any Confidential or Proprietary Information, unless
expressly permitted by this Agreement. Executive agrees that protection of the
Company’s Confidential and Proprietary Information constitutes a legitimate
business interest justifying the restrictive covenants contained herein.
Executive further agrees that the restrictive covenants contained herein are
reasonably necessary to protect the Company’s legitimate business interest in
preserving its Confidential and Proprietary Information.

       (d)     

In the event that Executive is ordered to disclose any Confidential or
Proprietary Information, whether in a legal or regulatory proceeding or
otherwise, Executive shall provide the Company with prompt notice of such
request or order so that the Company may seek to prevent disclosure.

 

 

 

- 7 -

--------------------------------------------------------------------------------

     (e)     

Executive acknowledges that the Confidential and Proprietary Information is of
value to the Company by providing it with a competitive advantage over its
competitors, is not generally known to competitors of the Company, and is not
intended by the Company for general dissemination. Executive acknowledges that
the Confidential and Proprietary Information derives independent economic value,
actual or potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can obtain economic value
from its disclosure or use, and is the subject of reasonable efforts to maintain
its secrecy. Therefore, the Parties agree that all confidential and Proprietary
Information under this Agreement constitutes trade secrets of the Company.

    (i)     

The parties also expressly recognize and acknowledge that the personnel of the
Company have been trained by, and are valuable to the Company, and that if the
Company must hire new personnel or retrain existing personnel to fill vacancies,
the Company will incur substantial expense in recruiting and training such
personnel. The parties expressly recognize that should Executive compete with
the Company in any manner whatsoever, it would seriously impair the goodwill and
diminish the value of the Company’s business.

    (ii)     

The parties acknowledge that this covenant has an extended duration; however,
they agree that this covenant is reasonable and that it is necessary for the
protection of the Company, its shareholders and employees.

    (iii)     

For these and other reasons, the parties are in full and complete agreement that
the following restrictive covenants (which together are referred to as the
“Covenant-Not-To-Compete”) are fair and reasonable and are freely, voluntarily
and knowingly entered into. Further, each party has been given the opportunity
to consult with independent legal counsel before entering into this Agreement.

       (f)     

Devotion to Employment. Executive shall devote substantially all of Executive’s
business time and best efforts to the performance of Executive’s duties on
behalf of the Company. During the Term, Executive shall not at any time or place
or to any extent whatsoever, either directly or indirectly, without the express
written consent of the Company (which consent can be withheld in the sole and
absolute discretion of the Company), engage in any outside employment, or in any
activity competitive with or adverse to Company’s business, practice or affairs,
whether alone or as partner, member, officer, director, employee, shareholder of
any corporation or as a trustee, fiduciary, consultant or other representative.
This is not intended to prohibit Executive from engaging in nonprofessional
activities such as personal investments or conducting to a reasonable extent
private business affairs, as long as they do not conflict with the Company as
determined by the Company. Participation to a reasonable extent in civic, social
or community activities is encouraged.

 

- 8 -

--------------------------------------------------------------------------------

        (g)     

Non-Solicitation Of Customers, Suppliers And Employees. During the Term and for
a period of two (2) years after the expiration or termination of the Term,
Executive shall not, directly or indirectly, for Executive, or on behalf of, or
in conjunction with, any other person(s), company, partnership, corporation, or
governmental entity, in any manner whatsoever, call upon, contact, encourage,
handle or solicit, or cause others to solicit, any person or other entity that
is, or was within the one (1) year period immediately prior to the date of
Executive’s employment termination, a customer or supplier of the Company or any
of its subsidiaries or affiliates, for the purpose of soliciting, selling or
purchasing from such customer or supplier the same, similar, or related services
or products that are provided by, or purchased by the Company or any of its
subsidiaries or affiliates. Further, during the Term and for a period of two (2)
years after the expiration or termination of the Term, Executive shall not,
directly or indirectly, for Executive, or on behalf of, or in conjunction with,
any other person(s), company, partnership, corporation, or governmental entity,
in any manner whatsoever, solicit for hire any person who is, or within the one
(1) year period preceding the date of such activity was, an employee of or
consultant to the Company. If Executive violates Executive’s obligations under
this Section 7, then the time periods hereunder shall be extended by the period
of time equal to that period beginning when the activities constituting such
violation commenced and ending when the activities constituting such violation
terminated.

          (h)     

Competing Business. During the Term and for a period of two (2) years after the
expiration or termination of the Term, Executive shall not, directly or
indirectly, (including, without limitation, as a partner, member, director,
officer or employee of, or lender or consultant to, any other personal entity,
or shareholder (other than as the holder of less than five percent (5%) of the
stock of a corporation the securities of which are traded on a national
securities exchange or in the over-the- counter market)), for Executive, or on
behalf of, or in conjunction with, any other person(s), company, partnership,
corporation, or governmental entity, in any manner whatsoever, or in any other
capacity, within, into or from the Restricted Territory (as defined below)
engage or cause others to engage in the same or similar business as the Company
and its subsidiaries affiliates or parent corporation or any aspect thereof,
unless first authorized in writing by the Company, which authorization may be
withheld in the sole and absolute discretion of Company. For purposes of this
Section 7, the term “Restricted Territory” shall mean any geographical service
area where the Company or any of its subsidiaries, affiliates or parent
corporation is engaged in business sells products or performs services or has
devoted resources to attempt to engage in business at any time, prior to the
termination or at the time of termination or expiration. If Executive violates
Executive’s obligations under this Section 7, then the time periods hereunder
shall be extended by the period of time equal to that period beginning when the
activities constituting such violation commenced and ending when the activities
constituting such violation terminated.

 

 

- 9 -

--------------------------------------------------------------------------------

  (i)     

Judicial Amendment. If the scope of any provision of this Section 7 is found by
a court of competent jurisdiction to be too broad to permit enforcement to its
full extent, then such provision shall be enforced to the maximum extent
permitted by law. The parties agree that the scope of any provision of this
Agreement may be modified by a judge in any proceeding to enforce this
Agreement, so that such provision can be enforced to the maximum extent
permitted by law. If any provision of this Agreement is found to be invalid or
unenforceable for any reason, it shall not affect the validity of the remaining
provisions of this Agreement.

  8.     

INJUNCTIVE RELIEF AND DAMAGES

    (a)     

Injunction. Executive acknowledges and agrees that a breach of Section 6 or 7
will cause immediate and irreparable injury and damage to the Company and that,
upon a breach of Section 6 or 7, the Company cannot be made whole or have its
interests completely protected solely by a monetary award of damages.
Accordingly, Executive agrees that, if he breaches or threatens to breach any of
the terms of Section 6 or 7, the Company shall be entitled to the issuance of a
temporary and/or permanent injunction by any court of competent jurisdiction
without the posting of any bond enjoining him from such unauthorized disclosure.
The terms of Section 6 and 7 will survive the termination or expiration of this
Agreement.

    (b)     

Right of Set-Off. In addition to the foregoing and any other remedies that the
Company may have, Executive agrees that, if Executive breaches Section 6 or 7 of
this Agreement, the Company shall have a right of set-off against any amounts
payable or owed to Executive pursuant to this Agreement, excluding any earned
but unpaid salary and vacation time.

    (c)     

Termination of Options. In addition to the foregoing and any other remedies that
the Company may have, Executive acknowledges and agrees that, if Executive
breaches Section 6 or 7 of this Agreement, the Company shall have the right in
its sole discretion to terminate any and all of Executive’s granted, non-
granted, vested and unvested Company stock options.

    (d)     

Additional Remedies. The foregoing remedies are in addition to any other rights
or remedies available to the Company.

    (e)     

Attorney’s Fees. In the event Executive breaches or threatens to breach any of
the terms of Section 6 or 7 of this Agreement, the Company shall be entitled to
recover the actual attorneys' fees, costs and expenses incurred by the Company
in connection therewith.

  9.     

TAX WITHHOLDING

All amounts paid to Executive hereunder shall be subject to all applicable
federal, state and local wage withholding.

- 10 -

--------------------------------------------------------------------------------

10.      REPRESENTATION BY EMPLOYEE

Executive represents and warrants that his entering into this Agreement does
not, and that his performance under this Agreement and consummation of the
transactions hereby will not, violate the provisions of any agreement or
instrument to which Executive is a party or any decree, judgment or order to
which Executive is subject, and that this Agreement constitutes a valid and
binding obligation of Executive in accordance with its terms. A breach of this
representation will render all of the Company’s obligations under this Agreement
ab initio.

11.      NOTICES

Any notice required or permitted to be given by either party under or in
connection with this Agreement shall be in writing and shall be deemed duly
given (i) if personally delivered, (ii) if sent by registered or certified mail,
return receipt requested, or (iii) if sent via facsimile transmission upon
electronic confirmation of receipt thereof during normal business hours; to the
applicable party at the address indicated below:

If to the Company:    Global Med Technologies, Inc.      12600 West Colfax
Avenue      Suite C-420            Lakewood CO 80215-3734      Attention: 
Michael I. Ruxin, M.D.,        Chairman and CEO      Fax:  (303)   238-3368   
With a copy to:    K&L Gates LLP      200 S. Biscayne Blvd., Suite 3900     
Miami, FL 33131      Attention:  Clayton E. Parker, Esq.      Fax:  (305)  
358-7095    If to Executive:    572 Owl Creek Drive      Powder Springs, Georgia
30127      Attention:  Gerald F. Willman, Jr.    With a copy to:             
Attention:     Fax:       


- 11 -

--------------------------------------------------------------------------------

or, to such other address as shall be designated by such party in a written
notice to the other party pursuant to the provisions of this Section 11. All
such notices, requests, demands and other communications shall be effective when
sent.

12.      WAIVER

This Agreement constitutes the entire agreement between the parties as to the
subject matter hereof. Accordingly, there are no side agreements or verbal
agreements other than those that are stated in this document. Any amendment,
modification or change in said Agreements must be done so in writing and signed
by both parties.

13.      ASSIGNMENT

Neither party shall assign or transfer its rights, or delegate its obligations
under this Agreement to a third party without prior written approval of the
other party.

14.      SEVERABILITY

In the event a court or judge declares that any provision of this Agreement is
invalid or unenforceable, it shall not affect or invalidate any of the remaining
provisions. Further, the court shall have the authority to re-write that portion
of the Agreement it deems unenforceable, to make it enforceable.

15.      GOVERNING LAW

The laws of the State of Colorado shall govern the interpretation and
application of all of the provisions of this Agreement.

 

 

- 12 -

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and Executive have executed this Agreement
effective on the date set forth above.

  THE COMPANY:        EXECUTIVE:  GLOBAL MED TECHNOLOGIES, INC.             
By:    /s/ Michael I. Ruxin, M.D.        /s/ Gerald F. Willman, Jr.  Name:   
Michael I. Ruxin, M.D.        Gerald F. Willman, Jr., Individually  Title:   
Chairman and CEO         

 


 

- 13 -

--------------------------------------------------------------------------------